      Case 1:15-cv-01265-ABJ Document 169 Filed 01/04/21 Page 1 of 1
USCA Case #20-5247    Document #1878213      Filed: 01/04/2021  Page 1 of 1


                      United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________


No. 20-5247                                                     September Term, 2020
                                                                           1:15-cv-01265-ABJ
                                                       Filed On: January 4, 2021 [1878213]
Jacques Dieudonne Itong Miango, et al.,

                   Appellees

Matala Kayaya,

                   Appellant

         v.

Democratic Republic of Congo, Embassy of
the Democratic Republic of the Congo, et
al.,

                   Appellees


------------------------------

Consolidated with 20-5248

                                          MANDATE

      In accordance with the order of November 17, 2020, and pursuant to Federal
Rule of Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Daniel J. Reidy
                                                              Deputy Clerk




Link to the order filed November 17, 2020
